In a child support proceed*465ing pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered November 17, 2004, which denied her objections to an order of the same court (Raimondi, S.M.) dated September 14, 2004, denying her application, inter aha, to vacate an order of the same court (Goglas, H.E.) entered August 6, 2001, awarding child support to the petitioner father after an inquest.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court properly denied the mother’s objections to the order of the Support Magistrate. Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.